BROCK, Judge.
The appellant clerk excepts to the provisions of Judge Alexander’s order which requires the trustee to pay over to the clerk, under the terms of the order, the net surplus proceeds of the foreclosure sale, to the provisions' for disbursement by the clerk of said funds, and to the portion making the clerk a party defendant in this action.
An order of the judge as to a matter within his jurisdiction, even though erroneous in law, is nevertheless binding on the clerk, and he is bound to obey or render himself liable to attachment for contempt. State v. Sawyer, 223 N.C. 102, 25 S.E. 2d 443. However, an order void for lack of jurisdiction, though signed by a judge, gives the clerk no protection from personal liability in carrying out its terms. State v. Sawyer, supra. In this case it is the appellant clerk’s contention that the court did not have jurisdiction of the res (the surplus proceeds from the foreclosure sale), and therefore had no authority to require the trustee to pay it to the clerk or to require the clerk to pay it to plaintiff. We agree with this contention.
Our statutes give the trial judge plenary means to enforce its orders for alimony, and its orders for support of children. In situations where the defendant’s whereabouts are unknown, as in the present case, and defendant has real or personal property within the state, statutory remedies to enforce orders for alimony or child support are available. G.S. 50-16.7 (e) respect*329ing the enforcement of a decree for alimony; G.S. 50-13.4(f) (4) respecting the enforcement of orders for support of children; and G.S. 1-440.2 respecting the enforcement of orders for alimony and for support of children each provides that the remedies of attachment and garnishment shall be available. Article 35 of Chapter 1 of the General Statutes (G.S. 1-440.1 through G.S. 1-440.46) provides the procedure in attachment and garnishment proceedings. In appropriate circumstances, the remedy of receivership for the enforcement of a judgment for alimony and child support is authorized in Article 38 of Chapter 1 of the General Statutes (G.S. 1-501 through G.S. 1-507). For discussions of supplemental proceedings for the enforcement of judgments and orders for alimony and child support, see McIntosh, N.C. Practice 2d, § 1991, and 2 Lee, N.C. Family Law, p. 247.
In this case no order of attachment or garnishment was entered, nor was a receiver appointed. The trial judge merely ordered summons served on the trustee and on the clerk. Neither the trustee nor the clerk qualified for necessary joinder under Rule 19 or for permissive joinder under Rule 20. Each of them should.be dropped as parties to this action under Rule 21.
The summary procedure undertaken by the trial court in this case is not authorized in law or equity, and the court acquired no jurisdiction over the res (the surplus proceeds of the foreclosure sale). Therefore, all of its orders respecting the surplus proceeds from the foreclosure sale are void for want of jurisdiction.
The payment by R. D. Douglas, Jr., Trustee, of the surplus proceeds to the Clerk of Superior Court, Guilford County, in accordance with the trustee’s report filed 13 July 1972 is deemed to have been paid by the trustee to the clerk under the provisions of G.S. 45-21.31 (b) which, under the circumstances, was the trustee’s only authority to pay the funds to the clerk. The Clerk of Superior Court, Guilford County, now holds the said surplus proceeds under the provisions of G.S. 45-21.31 (b).
If she is so advised, the plaintiff may yet seek attachment under G.S. 1-440.1 et seq. of defendant’s interest, whatever it may be, in the funds now held by the clerk.
*330The several orders of the trial court as entered to date, insofar as they adjudicate ownership of, or otherwise affect the surplus proceeds from the foreclosure sale, or the duties, and obligations of the trustee with respect thereto, or the duties and obligations of the Clerk of Superior Court with respect thereto, are vacated and this cause is remanded for such further proceedings as may be appropriate.
Orders vacated in part.
Cause remanded.
Judges Morris and Hedrick concur.